OPINION — AG — **** PREPAID FUNERALS — REGULATIONS **** THERE IS NOTHING IN TITLE 36 Ohio St. 1971 6121 [36-6121] ET SEQ., OR IN TITLE 59 Ohio St. 1971 396 [59-396] ET SEQ. THAT PROHIBITS THE ISSUANCE OF A PERMIT TO A COMPANY TO ENTER INTO CONTRACTS FOR PREARRANGED OR PREPAID FUNERAL BENEFITS. THERE IS NOTHING IN THE OKLAHOMA STATUTES PROHIBITING A REBATE FROM FUNERAL HOMES TO ORGANIZATIONS AUTHORIZED TO ENTER INTO PREPAID OR PREARRANGED FUNERAL BENEFITS. CITE: 59 Ohio St. 1971 396 [59-396], 36 Ohio St. 1971 6121 [36-6121], 59 Ohio St. 1971 401 [59-401] [59-401], 59 Ohio St. 1951 396 [59-396] (TODD MARKUM)